DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Polegata (EP 0 479 183 A2) in view off Obersechneider (Pub. No. US 2011/0154693). With respect to claims 1 & 7, Polegata discloses a shoe (outsole for footgear) comprising a shoe sole, to which an upper member  (upper part 12) is joined, the shoe sole (waterproof and transpiring outsole) comprising a bottom receiving part (foot support part 5), to which the upper member (12) is directly or indirectly layered (see figures 2 & 3) , and a rising part (outer band 2; inner band 8) that is formed to rise upwardly from an upper side of the bottom receiving part so as to cover an outer surface of the side of the upper member (see figures 1-3), wherein the bottom receiving part (5) is formed with at least one vent groove (aeration holes 10) that is recessed in a thickness direction from the upper surface of the bottom receiving part, wherein the rising part is formed with at least one vent hole (aeration hole 10, see figures 1-3) that penetrates there through in a shoe width direction of the shoe sole, and wherein the vent hole is formed to be in communication with the vent groove (holes 10 are arranged so as to be also connected to grooves 7, so as to allow the flow of air arriving from the foot outsole region, see figure 3). Polegata does not disclose the vent hole to be have a vertically elongated shape extending from an upper end side to a lower end side of the rising part. Obersechneider discloses ventilation holes which are vertically long (28, see figure 2). Therefore, it would have been obvious to one of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 6, Polegata as modified by Obersechneider discloses wherein the plurality of vent holes (vertically elongated as modified by Obersechneider) are formed in the rising part (bands 2 & 8) at intervals in the shoe longitudinal direction of the shoe sole, and wherein a vertically elongated columnar part extending from a lower end part to an upper end of the rising part is formed by a portion between each adjacent ones of the vent holes in the shoe longitudinal direction.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Polegata as modified by Obersechneider as applied to claims 1 and 6-7 above, and further in view of Bier et al. (WO 2012/028209). Polegata as modified by Obersechneider discloses all the limitations of the claims except for the vent groove to comprise a first vent groove extending straight from the vent hole toward a center in the shoe width direction of the shoe sole, and a pair of second vent grooves branching from a medial end in the shoe width direction of the first vent groove; and wherein the distance between the pair of second vent grooves in the shoe longitudinal direction increases, as they advance toward the medial side in the shoe width direction. Bier et al. discloses (see pages 56-59 and fig. .
The combination of Polegata/Obersechneider/Bier et al. discloses the vent groove to comprise a first vent groove extending straight from the vent hole toward a center in the shoe width direction of the shoe sole, and a pair of second vent grooves branching from a medial end in the shoe width direction of the first vent groove; and wherein the distance between the pair of second vent grooves in the shoe longitudinal direction increases, as they advance toward the medial side in the shoe width direction.
With respect to claim 4, Polegata/Obersechneider/Bier et al. discloses that an inside outer band 2 and inner band 8 (the inner rising part, see figures 1-3 of Polegata) which are formed on the inner end side of the foot support part 5 (the bottom receiving part) in the breadth direction, and an outside outer band 2 and .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoe soles with rising parts analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/08/2022